DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 8, the closet prior art does not specifically teach or reasonably suggest a second generating section configured to image the characteristic section of the target component using the imaging device at the optimum shutter speed at each interval of a preset pitch, in a case where a position above the set imaging position is defined as an upper set position and a position below the set imaging position is defined as a lower set position, when the target component moves from one of the upper set position and the lower set position toward the other, and generate a piece of captured image data for each of the pitch intervals; a second determining section configured to determine whether the position of the characteristic section of the target component is recognizable based on the piece of captured image data for each pitch interval generated by the second generating section; and a second deciding section configured to decide, as an optimum imaging position, among imaging positions of the target component during imaging corresponding to the pieces of captured image data which are determined by the second determining section to be viable for recognizing the position of the characteristic section of the target component, a position between a recognition upper limit position that is a position closest to the upper set position and a recognition lower limit position that is a position closest to the lower set position.   

Regarding independent claim(s) 12, the closet prior art does not specifically teach or reasonably suggest wherein the second generating section performs imaging multiple times until the second determining section determines that the position of the characteristic section of the target component is recognizable based on the captured image data generated by the second generating section in a manner that, in a first imaging, the characteristic section of the target component located at the set imaging position is imaged, in a 2N-th imaging (N: positive integer), the characteristic section of the target component located at a position separated in one of upper and lower directions from the set imaging position by a distance corresponding to (set distance x N) is imaged, and in a (2N + 1)-th imaging, the characteristic section of the target component located at a position separated in the other of 

Dependent claims 9, 11, and 13-14 are allowed for the reasons concerning the independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 8-9 and 11-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        08/04/2021